Citation Nr: 1146286	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  05-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee status-post arthroscopic medial meniscectomy. 

3.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee with chondromalacia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from September 1974 to September 1977. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO).   

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge sitting in San Antonio, Texas, in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board notes that August 2008 and June 2009 rating decisions granted the Veteran's claims for temporary total ratings for his left and right knees, respectively, per 38 C.F.R. § 4.30 due to convalescence following a knee surgery.  On March 1, 2008, the 10 percent rating was reassigned to the Veteran's left knee and on March 2, 2009, the 10 percent rating was reassigned to the Veteran's right knee.  As these decisions were not full grants of the benefit s sought on appeal, the appeal remain open.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In July 2010, the Board remanded the matters for further development and the case has been returned to the Board for adjudication. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by arthritis, pain, and nearly full range of motion, but not by instability, swelling, recurrent subluxation, or dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joints. 

2.  The Veteran's service-connected left knee disability is manifested by arthritis, pain, and nearly full range of motion, but not by instability, swelling, recurrent subluxation, or dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joints. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee status-post arthroscopic medial meniscectomy prior to December 18, 2008, and from March 1, 2009, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

2.  The criteria for an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee with chondromalacia patella prior to December 21, 2007, and from March 1, 2008, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Stegall Considerations

As previously noted, the Board remanded this case for further development in July 2010.  The Board specifically instructed the RO to obtain updated VA treatment records, provide the Veteran with an examination to determine the current severity of his bilateral knee disability, and to readjudicate the claims.  Subsequently, VA treatment records were associated with claims folder, the Veteran was provided an examination for his knee disabilities in September 2010, and his claims were readjudicated in a June 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2003, prior to the April 2004 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The December 2003 letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his knee disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims for increased ratings.  Additionally, a March 2006 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in multiple supplemental statements of the case, most recently dated in June 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his knee disabilities since he was last examined in September 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  As noted above, he presented testimony before the undersigned Veterans Law Judge in May 2010.  Furthermore, in a July 2011 statement, the Veteran indicated that he no additional evidence to submit.  Therefore, the duties to notify and assist have been met. 



Analysis

The Veteran essentially contends that his service-connected left and right knee disabilities are more disabling than contemplated by the current 10 percent disability evaluations. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board notes that in this case the RO has already staged the evaluations by assigning a 10 percent evaluation prior to December 21, 2007, a 100 percent evaluation from December 21, 2007, to February 29, 2008, and a 10 percent evaluation effective March 1, 2008, for the left knee; and a 10 percent elevation prior to December 18, 2008, a 100 percent from December 18, 2008, to February 28, 2009, and a 10 percent evaluation from March 1, 2009, for the right knee.  The Board will consider whether further staged ratings are appropriate. 

The Veteran's knee disabilities have each been under Diagnostic Code 5010 for arthritis.  Arthritis due to trauma under Diagnostic Code 5010 substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5260 provides that limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004. 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability:  30 percent for severe, 20 percent for moderate, and 10 percent for slight. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has considered the evidence of record but finds that entitlement to a rating in excess of 10 percent for osteoarthritis of each knee is not warranted.  The Board observes that under Diagnostic Code 5010, traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under these criteria, the Veteran is entitled to a 10 percent disability evaluation for each knee with noncompensable limitation of motion along with X-ray evidence of arthritis.  

Higher evaluations are warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261.  The Board has considered these diagnostic codes; however, the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by compensable evaluations under these criteria.  On VA examination in February 2003, the examiner noted that the Veteran's knees exhibited range of motion from 0 to 140 degrees with painful motion between 95 degrees and 140 degrees on the left and with discomfort only at extremes on the right.  A November 2003 VA treatment record noted that the range of motion in both knees was full.  During his July 2005 VA examination, the Veteran's active range of motion was from 0 (bilaterally) to 125 (right) and 110 (left) degrees, and passive range of motion was 0 to 140 degrees (bilaterally).  A November 2005 private treatment record noted that there was limited range of motion in the knees but no numerical measurements were noted.  On VA examination in December 2007, the Veteran's active range of motion was from 0 to 125 degrees bilaterally with pain through the arc of motion.  Most recently, on VA examination in September 2010, the Veteran demonstrated range of motion from 0 to 125 degrees bilaterally.  The examiner added that the Veteran's body habitus affected his range of motion.  Thus, flexion has not been limited to anywhere near 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260.  In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted. 

The Board notes that under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of either knee. 

The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  Although the Veteran has complained of knee locking, giving way, swelling, and having to wear a brace; there is no medical evidence of instability or subluxation.  Both the February 2003 and July 2005 VA examination reports noted that there was no evidence of instability on varus-valgus stress testing in extension or 30 degrees of flexion of either knee.  Additionally, Drawer and McMurray tests were negative on both occasions.  The July 2005 examination report specifically noted that there was no objective clinical evidence of significant instability.  A November 2003 VA treatment record noted that ligament were stable in both knees with a trace anterior drawer in the right.  Markedly positive McMurray was noted in a November 2005 private treatment record.  Private treatment records dated in October 2007 and September 2008 noted that the medial joint line of both knees was without marked instability and there was no patellar subluxation.  There was markedly positive McMurray.  (The December 2007 VA examination report noted medial meniscus tear of the left knee; however, the Veteran was in receipt of a 100 percent evaluation during this time).  The September 2010 VA examination report specifically indicated that there was no instability.  

The Board acknowledges that the private treatment records reflect positive McMurray test while the VA examination findings have consistently shown a negative McMurray test.  In this regard, the Board notes that MRI tests are more specific and accurate than physical testing and these reports have not shown any evidence of meniscal tears during the time frame the private records reflect positive McMurray tests.   Furthermore, the very same treatment records showing positive McMurray tests also note no marked instability of the knee which weighs against finding that the Veteran had knee instability during the applicable period.  Thus, absent any competent evidence of instability, there is no basis for a separate compensable rating under Diagnostic Code 5257, and the application of VAOPGCPREC 23-97 is not in order. 

The Board places greater probative value on the medical records showing a lack of instability.  In this regard, the Board acknowledges that the Veteran is competent to report observable symptomatology, such as his knee pain and locking.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while competent to report his symptoms, the Veteran is not competent to attribute such symptoms to instability or subluxation of the knee.  In this regard, his statements do not constitute competent medical evidence of instability or subluxation that could refute the findings reached by the examiners and clinicians of record.  The Veteran's statements are offered by a lay person with no medical training who is not qualified to render an opinion concerning the presence of instability or subluxation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (noting that a lay person with no medical training is not qualified to render an opinion concerning medical diagnosis). 

With respect to potential application of other criteria, the evidence does not support an award for an increased rating for the left knee under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202   (1995).  In the present case, the evidence of record reveals complaints of bilateral knee pain throughout the record.  The July 2005 VA examiner noted that he found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance; subjective pain had the greatest functional impact.  The December 2007 VA examination report noted the knees were limited in flexion secondary to pain and pain with repetitive use by 15 degrees, but there no additional functional loss due to fatigue, weakness, lack of endurance, or incoordination.  The September 2010 VA examination report noted that there was no objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion, and there was no decreased function as a result of repetition.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194   (1997).  Additionally, though the Veteran has been noted to be limited by 15 degrees in flexion due to repetitive use in December 2007, the Board finds that such loss of range of motion is insufficient to warrant a 20 percent evaluation which contemplates limitation of flexion of the knee to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, even when considering the Veteran's complaints of pain and the additional loss of range of motion as noted herein, the criteria for a higher rating based on the Veteran's range of motion for the knees are not approximated.  A higher evaluation is not warranted on this basis.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disabilities other than for which is already receiving a 100 percent evaluation (i.e. for the period from December 21, 2007, to February 28, 2008, for the left knee; and December 18, 2008, to February 28, 2009, for the right knee).  The September 2010 VA examiner noted that the Veteran's knee disabilities had a significant effect on his occupation as a sheet metal worker due to decreased ambulatory mobility, lack of stamina, and pain.  However, the Board finds that the manifestations of his disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his bilateral knee disability renders him totally unemployable.  Indeed, the record shows that the Veteran is employed full-time.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee status-post arthroscopic medial meniscectomy prior to December 18, 2008, and from March 1, 2009, is denied. 

Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee with chondromalacia prior to December 21, 2007, and from March 1, 2008, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain another medical opinion. 

The Board's July 2010 remand instructed the RO to provide the Veteran with an examination for his claim for a low back disability.  Stating that there was sufficient evidence to address the Veteran's claim on a direct basis but that there was no medical nexus opinion of record addressing a possible causal relationship between the Veteran's service-connected bilateral knee disabilities and his low back disability, the Board instructed that the Veteran be provided an examination for his low back to specifically render an opinion on a secondary basis.  

Pursuant to the Board's remand, the Veteran was provided a VA examination in September 2010.  The examiner addressed the Veteran relationship of the low back disability and his knee disabilities.  Additionally, the examiner also opined as to the etiology of the Veteran's low spine disability on a direct basis to service.  In so doing, the examiner noted that there were no service treatment records related to treatment for a low back disability and that the first complaints of a back disability was not until 2002 representing a 25 year gap.  The examiner further indicated that there was no history of documented complaints or treatment to demonstrate a chronic disabling condition.  

While the September 2010 VA examiner refers to a lack of in-service treatment records related to a back disability, the Board observes that  review of the service treatment records shows that the Veteran was seen in June 1977 for complaints of chronic low back pain for three months and for which he was put on profile for three days.   Thus, it appears that the premise of the September 2010 VA examiner's opinion that a low back disability is not related to service was that there were no service treatment records reflecting complaints or treatment in service.  Furthermore, the Board also notes that throughout the appeal the Veteran has stated that he hurt his back in service in the same incidents when he injured his knee (i.e. during parachuting).  See May 2010 Hearing Transcript, page 12; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (noting that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability).  Therefore, the Veteran must be provided another opinion as to the etiology of his current low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).


Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the same examiner who conducted the September 2010 examination, if possible, to review the claims folder and determine the etiology of the currently diagnosed low back disability.  If the September 2010   examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder was accomplished. 

The reviewer should state whether there is a 50 percent probability or greater that the Veteran's current low back disability is related to service.  The examiner must specifically take into account the Veteran's statements as to incurrence of back pain in service and also the June 1977 service treatment record reflecting treatment for low back pain.  

The reviewer must provide supporting rationale for any opinion rendered, and address all contradictory evidence of record.

If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

2.  After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case (SSOC) should be prepared.  The Veteran and his representative should be provided with the SSOC and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


